DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 17 and 25 of U.S. Patent No. 10,414,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claim limitations of the prior patent and are therefore rendered obvious by said claims.
Claim 1 is obvious over the combination of claims 1 and 8 as well as the combination of claims 17 and 25 of the prior patent.  The combination of these claims recites the instantly claimed composition.  Note that claim 1 of the prior patent does not recite the secondary material however claim 8 recites the types of materials that may be used as the secondary material and some of these materials are the same as instantly claimed.

Claim 3 is obvious over the combination of claims 1 and 8 as well as the combination of claims 17 and 25 of the prior patent.  The ranges of the components fall within the claimed ranges of claims 1 and 17 of the prior patent.
As for claim 4, claims 1 and 17 of the prior patent recite the addition of a lightweight aggregate in the same amounts.
Claim 11 is obvious over the combination of claims 1 and 8 as well as the combination of claims 17 and 25 of the prior patent.  The combination of these claims recites the instantly claimed composition.  Note that claim 1 of the prior patent does not recite the secondary material however claim 8 recites the types of materials that may be used as the secondary material and some of these materials are the same as instantly claimed.  While this claim recites “consisting essentially of” it is believed that the lightweight aggregate would not materially affect the basic and/or novel characteristics of the invention.
Claim 12 is obvious over the combination of claims 17 and 25 of the prior patent.  The combination of these claims recites the instantly claimed composition.  Note that claim 17 of the prior patent does not recite the secondary material however claim 25 recites the types of materials that may be used as the secondary material and some of these materials are the same as instantly claimed.  
Claim 13 is obvious over the combination of claims 17 and 25 of the prior patent.  The ranges of the components fall within the claimed ranges of claims 17 and 25 of the prior patent.

Claim 15 is obvious as claim 17 of the prior patent recites the addition of a lightweight aggregate in the same amounts.
 
Claims 1-3, 7-9, 11-14, 18-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,890,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the claim limitations of the prior patent and are therefore rendered obvious by said claims.
Claim 1 is obvious over claim 1 of the prior patent.   The calcium sulfate hemihydrate broadly meets the cement component.  Further the reference also teaches that a cement can also be present. The conversion of the amounts in the instant claims from wet weight percent to dry weight percent are overlapped by the amounts in the prior patent and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Claim 2 is obvious over claim 1 of the prior patent.  The amounts of the components fall within the claimed range of amounts.
Claim 3 is obvious over claim 1 of the prior patent.  The amounts of the components fall within the claimed range of amounts.

Claim 8 is obvious over claim 1 of the prior patent which recites the same types of rheology modifying agents.
Claim 9 is obvious over claim 6 of the prior patent which recites the same types of retarders.
Claim 11 is obvious over claim 1 of the prior patent.  The calcium sulfate hemihydrate broadly meets the cement component.  Further the reference also teaches that a cement can also be present.  The conversion of the amounts in the instant claims from wet weight percent to dry weight percent are overlapped by the amounts in the prior patent and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Claim 12 is obvious over claim 8 of the prior patent.  The calcium sulfate hemihydrate broadly meets the cement component.  Further the reference also teaches that a cement can also be present.  The conversion of the amounts in the instant claims from wet weight percent to dry weight percent are overlapped by the amounts in the prior patent and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Claim 13 is obvious over claim 8 of the prior patent.   The conversion of the amounts in the instant claims from wet weight percent to dry weight percent are overlapped by the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Claim 14 is obvious over claim 8 of the prior patent.   The conversion of the amounts in the instant claims from wet weight percent to dry weight percent are overlapped by the amounts in the prior patent and in the case where the claimed ranges "overlap or lieinside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Claim 18 is obvious over claim 9 of the prior patent which recites the same types of reinforcement fibers.
Claim 19 is obvious over claim 8 of the prior patent which recites the same types of rheology modifying agents.
Claim 20 is obvious over claim 13 of the prior patent which recites the same types of retarders.
Claim 22 is obvious over claim 14 of the prior patent which recites the same limitations.

Claims 1-3, 7-9, 11-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12 of U.S. Patent No. 10,538,459 B2. Although the claims at issue are not identical, they are not patentably distinct from each other the conflicting claims encompass all of the claim limitations of the prior patent and are therefore rendered obvious by said claims.
Claim 1 is rendered obvious by the combination of claims 1 and 4 of the prior patent.  The amounts of the components are overlapped by the amounts in the prior patent and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
Claim 2 is obvious over the combination of claims 1 and 4 of the prior patent.  The amounts of the components fall within the claimed range of amounts.
Claim 3 is obvious over the combination of claims 1 and 4 of the prior patent.  The amounts of the components fall within the claimed range of amounts.
Claim 7 is obvious over claim 1 of the prior patent which recites the same types of reinforcement fibers.
Claim 8 is obvious over claim 1 of the prior patent which recites the same types of rheology modifying agents.
Claim 9 is obvious over claim 4 of the prior patent which recites the same types of retarders.
Claim 11 is rendered obvious by the combination of claims 1 and 4 and the combination of claims 7 and 12 of the prior patent.  The amounts of the components are overlapped by the amounts in the prior patent and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 
Claim 12 is rendered obvious by the combination of claims 7 and 12 of the prior patent.  The amounts of the components are overlapped by the amounts in the prior patent and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
Claim 13 is obvious over the combination of claims 7 and 12 of the prior patent.  The amounts of the components fall within the claimed range of amounts.
Claim 14 is obvious over the combination of claims 7 and 12 of the prior patent.  The amounts of the components fall within the claimed range of amounts.
Claim 18 is obvious over claim 7 of the prior patent which recites the same types of reinforcement fibers.
Claim 19 is obvious over claim 7 of the prior patent which recites the same types of rheology modifying agents.
Claim 20 is obvious over claim 12 of the prior patent which recites the same types of retarders.

Allowable Subject Matter
Claims 5-6, 10, 16-17, 21, and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or fairly suggest the limitations recited in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
February 22, 2021